Citation Nr: 1032244	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent for 
service connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to December 
1972.  He then had several years of inactive service, which 
included a period of active duty from January to March 1991.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Chicago, Illinois.

In November 2007, the Veteran testified at a formal hearing in 
front of a decision review officer at the VA RO in Chicago.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.
 
The issues of entitlement to a clothing allowance for a right 
foot ulcer and entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes mellitus 
have been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected diabetes mellitus requires insulin, an oral 
hypoglycemic agent, and a restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for 
service-connected diabetes mellitus have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 
7913 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2008, May 2008, April 2007, and November 2004 
correspondence, the RO advised the Veteran of what the evidence 
must show to establish entitlement to an increased evaluation for 
his diabetes mellitus and described the types of evidence that 
the Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The VCAA notice letters also addressed the elements of 
degree of disability and effective date.  The Veteran's claim was 
finally readjudicated in June 2009.  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, the Court drew a 
distinction between the notice requirements for a claim involving 
an initial disability rating and a claim for additional 
(increased) compensation of an already-service connected 
disability and only indicated that the notice requirements were 
relevant to claims for increased compensation.  Id.  As the issue 
of entitlement to a higher evaluation for service-connected 
diabetes mellitus involves entitlement to a higher initial 
rating, the Board finds that no discussion of VA's compliance 
with the notice elements outlined in Vazquez is necessary in this 
case.  

The Board further notes that the Veteran was provided with a copy 
of the March 2005 rating decision, the May 2007 statement of the 
case (SOC), and the May 2008 and June 2009 supplemental 
statements of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in October 
2008 and May 2007, obtained the Veteran's VA treatment records, 
and associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are, collectively, more than adequate, as the May 2007 
examination was predicated on a full reading of the private and 
VA medical records in the Veteran's claims file and both 
examinations included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  
Analysis

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected diabetes mellitus.  He is 
currently in receipt of a 20 percent disability rating for his 
service-connected diabetes mellitus under Diagnostic Code 7913.  
Pursuant to that diagnostic code, a rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a restricted 
diet or an oral hypoglycemic agent and a restricted diet.  A 40 
percent disability rating is warranted when the condition 
requires insulin, a restricted diet, and regulation of 
activities, and a 60 percent disability rating is warranted when 
the condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider plus complications 
that would not be compensable if separately evaluated.  Finally, 
a 100 percent disability rating is appropriate when the condition 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.

Thus, in order for the Veteran to receive a higher disability 
rating for his service-connected diabetes mellitus under 
Diagnostic Code 7913, the evidence of record must show insulin 
dependence, a restricted diet, and regulation of activities.  
"Regulation of activities" is defined as the "avoidance of 
strenuous occupational and recreational activities."  Medical 
evidence is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 
1996)).

The Veteran's increased rating claim must be denied because there 
is no medical evidence showing that his service-connected 
diabetes mellitus requires regulation of activities as that term 
is defined in the applicable regulation.  The VA treatment 
records throughout the appeal period show that the Veteran takes 
insulin and other oral medications and restricts his diet due to 
his diabetes.  The medical evidence of record reveals that the 
Veteran has not had to regulate his activities.  For example, an 
October 2008 compensation and pension report indicates he was not 
restricted in his activities.  The examiner also noted that the 
Veteran had not suffered any episodes of hypoglycemia or diabetic 
ketoacidosis requiring hospitalization and that he saw his 
diabetic care provider every two to three months.  Similarly, the 
Veteran denied any ketoacidosis or hypoglycemic reactions at a 
May 2007 compensation and pension examination.  The Veteran was 
following a 2400 calorie diet, and the examiner noted that he was 
not restricted in his activities.  At this time, the Veteran was 
seeing his diabetic care provider every four to six months.  
Finally, the Veteran was also provided with an Agent Orange 
examination in January 2005, when he was on a 2000 calorie 
diabetic diet, taking Metformin and insulin, and denied any 
diabetic hospitalizations and ketoacidosis or hypoglycemic 
reactions.  Therefore, the Board finds that there is no medical 
evidence of record indicating that a doctor advised the Veteran 
to restrict his activities.  In this regard, the Veteran claimed 
at his formal hearing that he restricted his activities but did 
not consult a doctor about these restrictions.  Without such a 
showing, the Veteran's claim of entitlement to a higher 
evaluation for his service-connected diabetes mellitus must be 
denied.  That is, the symptomatology of the Veteran's service-
connected diabetes mellitus most closely approximates the 
criteria for a 20 percent disability rating.  

The Board also notes that the Veteran claimed that he was 
entitled to a 60 percent disability rating for his service-
connected diabetes because of noncompensable complications of 
that disorder, to include hypertension, erectile dysfunction, and 
a foot ulcer.  Again, the Board notes that a 60 percent 
disability rating requires evidence of insulin use, a restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  Thus, even if the Board concedes that the Veteran's 
claimed disabilities are complications of his diabetes that would 
not be compensable if separately evaluated, there is still no 
evidence of regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions, or twice a month visits to a diabetic 
care provider.  Without that evidence, the Veteran's claim of 
entitlement to a 60 percent disability rating cannot be granted.

Finally, to the extent that the Veteran's diabetes mellitus may 
affect his employment, such has been contemplated in the 
currently assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards are rendered impracticable.  There is also no unusual 
or exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.


ORDER

Entitlement to an initial evaluation higher than 20 percent for 
service connected type II diabetes mellitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


